Citation Nr: 1739661	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, other than scar, headaches and temporomandibular joint disorder (TMJ), to include swelling of the right temple and right ear pain.  

2.  Entitlement to service connection for cervical spine disability, to include degenerative disc disease and degenerative joint disease with radiculopathy in upper extremities.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Louisville, Kentucky.  

In October 2014, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of the proceeding has been associated with the record.

These matters were remanded by the Board in November 2014 and again in September 2015 for additional development.  Such development was completed and the matters returned to the Board for appellate consideration.  

Rating decisions dated in May 2015 and May 2016, respectively, granted service connection for TMJ (rated as 20 percent disabling effective November 17, 2011) and residuals of head injury, headaches (rated as 30 percent disabling effective November 17, 2011).  Thus, these issues are no longer in appellate status, and the issue has been recharacterized as seen on the cover page.  Id. 


FINDINGS OF FACT

1. The Veteran does not have a residual disability of a head injury other than scars, headaches, and TMJ. 

2. The Veteran does not have cervical spine disability that is caused by, a result of, or aggravated by, active military service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for cervical spine disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in February 2012 and December 2014.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott, supra.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

II. Service Connection

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, supra. 

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Residuals of a head injury

	Factual Background

The Veteran asserts entitlement to service connection for residuals of a head injury, which he describes as swelling of the right temple and pain in the right ear.  

As mentioned, the Veteran testified at a videoconference hearing in October 2014.  At that time, the Veteran reported, in pertinent part, that following the head trauma in service, he experienced fascial swelling and pain radiating to the ear.  The Veteran indicated he has experienced these symptoms off-and-on ever since. 

STRs dated in February 1979 reflect the Veteran experienced an injury to the right side of his face, which resulted in a laceration requiring sutures.  Physical examination at the time was negative for fracture by palpation or by imaging studies.  A follow up visit shows lacerations were well-healed with no evidence of dehiscence or infection.  The evidence showed this was a soft tissue injury which resolved.  

On his VA Form 9, dated in November 2013, the Veteran indicated that the area around his scar "swells frequently."  He further indicated that the swelling he experiences occurs in conjunction with the pain in his face, head, and jaw.  

Report of the March 2012 VA TMJ examination reflects, in pertinent part, the Veteran's statements that he experiences swelling when he has TMJ pain.  No swelling was noted at the time of the examination.  Report of the March 2015 VA TMJ examination reflects similar findings.  For instance, the Veteran reported pain in the joint area of the jaw.  Physical examination revealed localized tenderness and pain on palpation of the joint. 

Report of the April 2015 VA headaches examination reflects, in pertinent part, the Veteran's reports of "pain radiating from [his] right jaw into right TMJ/preauricular region and then encircling his head at a level behind his ear in a band-like area."  The Veteran also reported experiencing an aching and burning sensation.  

Report of the February 2016 VA scar examination reflects, in pertinent part, a well-healed scar on the right temple at the level of the TMJ.  A mild elevation in the contour of the face was noted; however, it was neither tender nor did it involve the scar.  

	Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed residuals of a head injury, to include swelling of the right temple and pain in the right ear.  Specifically, the medical evidence does not support a diagnosis of a residual disability (other than those for which the Veteran is currently service-connected) at the time of the claim or during the pendency of this appeal.

In making this finding, the Board notes that the evidence suggests a correlation between the Veteran's service-connected TMJ and his facial swelling and right ear pain.  The March 2012 VA examination reflects the Veteran's reports that he experiences swelling when he has TMJ pain.  Likewise, report of the April 2015 VA examination reflects the Veteran's reports of "pain radiating from [his] right jaw into right TMJ/preauricular region and then encircling his head at a level behind his ear in a band-like area."  These findings are consistent with the Veteran's own statements.  For instance, in November 2013, the Veteran indicated that the swelling he experiences occurs in conjunction with the pain in his face, head, and jaw.  The evidence of record suggests that the swelling and pain are symptoms of the Veteran's service-connected TMJ, rather than a distinct disability.  

The Board has considered the Veteran's own statements made in support of his claim, specifically, that he experiences swelling of the right temple and right ear pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing an insidious disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, to the extent the Veteran is self-diagnosing a residual disability of a head injury manifesting with swelling of the right temple and right ear pain, the Board finds his statements are not competent lay evidence.  Regardless, the probative medical evidence outweighs the Veteran's statements.

Notwithstanding, the Board does not dispute the Veteran's previous contentions that he experiences swelling of the right temple and right ear pain.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  However, a symptom or a finding, such as swelling and pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a head injury, other than scar, headaches, and TMJ.  As mentioned, Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for asbestosis cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Cervical Spine disability

      Factual Background

As mentioned, the Veteran testified at a videoconference hearing in October 2014.  At that time, the Veteran reported, in pertinent part, that at the time of his February 1979 in-service incident, the Veteran "remember[s his] neck going down and hitting the side board of the truck."  He further indicated that since the incident, he noticed "something not quite right with his neck."  Specifically, the Veteran indicated that he began experiencing numbness in his left arm in approximately August 1979 (a month after separation).  The Veteran reported he experienced this type of numbness in his left arm "periodically" over the years; however, he didn't "go to the doctor every time [he would] get an ache and a pain . . . [because he] figured it would just go away."  The Veteran indicated that he has now been told that the "problem in [his] arm is actually being caused by [his] cervical spine."  

Additionally, the Veteran's spouse testified that she observed the Veteran immediately after the incident and he "was bruised and swollen."  She further reported that the Veteran has been experiencing stiffness in his neck ever since.  
As mentioned, STRs dated in February 1979 reflect the Veteran experienced an injury to the right side of his face, which resulted in a laceration requiring sutures.  STRs are otherwise negative for any complaints and/or treatment of, or a diagnosis for a cervical spine disability or associated symptomatology.  The Veteran's June 1979 separation examination reflects the Veteran's neck as "normal" upon clinical evaluation.  

Medical records dated between 2000 and 2004 (provided by Social Security Administration (SSA)) are also of record.  Records dated in March 2004 reflect good range of motion (ROM) in the Veteran's neck upon physical examination.  At that time, the physician noted that the Veteran's upper extremities have normal bulk, strength and tone.  He further noted that reflexes and sensation is normally preserved, equal at the biceps, triceps, and brachial radials.  The records are otherwise negative for any complaints and/or treatment of, or a diagnosis for a cervical spine disability or associated symptomatology.

Report of the March 2012 VA examination reflects, in pertinent part, a diagnosis of degenerative joint disease (DJD) of the cervical spine.  At that time, the Veteran described the pain "in the posterior upper trapezius on the left, previously intermittent but now daily."  The Veteran indicated that holding his head tilted to the right helps, in conjunction with medication.  The Veteran attributed the pain to being hit in the neck with an M-16 rifle during training.  Physical examination revealed a slight decrease in range of motion testing.  No muscle spasms or guarding was noted.  Muscle strength and sensory examinations were normal.  No atrophy was noted.  The Veteran was not found to exhibit signs or symptoms of radiculopathy.  

The examiner opined that the Veteran's DJD was less likely than not due to or a result of military service.  In doing so, the examiner explained that the "[DJD] is most likely due to the normal aging process and the [Veteran's] genetic predisposition," rather than the in-service head trauma.  

Medical records dated in May 2013 reflect the Veteran was provided with an electromyogram (EMG) and was diagnosed with carpal tunnel syndrome (CTS).  

Report of the April 2015 VA examination reflects, in pertinent part, a diagnosis of degenerative disc disease (DDD) and a continued diagnosis of DJD of the cervical spine.  The examiner noted the Veteran's history of head trauma in service.  The examiner also documented the Veteran's statements that following service his "left arm would occasionally become numb . . . [and] the numbness of his left arm caused pain in the left side of his neck."  The Veteran further reported that "the left side of his neck would occasionally become stiff."  The Veteran acknowledged that he never sought treatment for his neck pain until 2003 at the earliest, but that "nothing ever came of it."  The Veteran also reported that "his neck is swollen all the time and he uses ice packs daily to treat the condition."  

Physical examination revealed decreased ROM of the cervical spine, which would "prevent [the Veteran's] optical evaluation of his environment not directly accessible by direct view."  No muscle spasms or guarding was noted.  Muscle strength and sensory examinations were normal.  No atrophy or ankylosis was noted.  The Veteran was found to exhibit signs of mild radiculopathy in the right upper extremity and moderate radiculopathy in the left upper extremity.  No other neurological abnormalities were noted.  

The examiner opined that "the Veteran's current cervical spine [disability] and radiculopathy are not caused by or a result of his head injury sustained in service."  In doing so, the examiner noted the absence of medical evidence for more than two decades after service.  

Report of the October 2015 independent medical examination (IME) reflects, in pertinent part, that the examiner considered the Veteran's lay statements regarding onset provided at the April 2015 VA examination.  Based on the evidence of record, the examiner opined that "it is less likely than not that the Veteran's claimed [DDD] and corresponding radiculopathy related to, caused by and/or aggravated by his time in military service."  In doing so, the examiner indicated that even with the lay statements of record, the clinical and radiographical findings were more consistent with a cervical spine disability due to the natural aging process.  

A private physician's statement dated in May 2016 reflects, in pertinent part, that the Veteran was "evaluated for a complaint of neck pain initially on March 25, 2015 . . . at which time he reported that he feels the source of his neck pain . . . [is] a result of injury that occurred while he was in active military[service]."  The physician noted that although "[DDD] is a common problem [associated] with aging, it is frequently the result of a previous injury and [the Veteran] is able to relate a source that he believes is the cause."  No further opinion or rationale was provided.  

      Analysis

Upon review of the evidence of record, the Board finds that service connection for a cervical spine disability is not warranted because the evidence does not show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

In making this finding, the Board accords significant probative weight to the VA examinations and opinions provided in March 2012, April 2015, and October 2015, collectively.  In light of the its credibility determination (discussed below), the Board finds the findings of the VA examiners to be the most probative evidence of record as to the nature and etiology of the Veteran's cervical spine disability.  

As mentioned, at his October 2014 hearing, the Veteran indicated that since the February 1979 incident, he noticed "something not quite right with his neck."  Specifically, the Veteran indicated that he began experiencing numbness in his left arm in approximately August 1979 (a month after separation).  The Veteran reported he experienced this type of numbness in his left arm "periodically" over the years; however, he didn't "go to the doctor every time [he would] get an ache and a pain . . . [because he] figured it would just go away."  The Veteran's spouse indicated the Veteran has experienced stiffness in his neck ever since.  

The Board notes that the Veteran and his spouse are clearly competent to report observable symptomatology, i.e., stiffness and numbness.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this regard, the Board notes that the lay statements regarding onset and continuity of symptoms are not supported by the evidence of record.  The absence of post-service findings, diagnoses, or treatment for decades after service is one factor that tends to weigh against a finding of continuous cervical spine symptoms after separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  Rather, the current lay statements are also found to lack credibility because they are overall inconsistent with other evidence of record.

The first evidence of a cervical disability or associated symptomatology, other than the lay statements by the Veteran and his spouse, is the March 2012 VA examination, at which time he was diagnosed with DJD of the cervical spine.  At his April 2015 VA examination, the Veteran indicated he sought treatment for his neck in 2003.  Medical records dated between 2000 and 2004 reflect the Veteran sought treatment for numerous ailments, including low back pain with radiculopathy, epigastric distress, loss of appetite, and rashes.  Notably, however, the records are negative for any complaints and/or treatment of, or a diagnosis for a cervical spine disability or associated symptomatology.  Rather, a general physical evaluation in March 2004 reflected good ROM in the Veteran's neck.  Given the Veteran's consistent complaints of lumbar pain and radiculopathy of the lower extremities documented in the medical records, it is reasonable to assume that the Veteran would report similar cervical spine pain and numbness experienced in his upper extremities. 

Additionally, at the October 2014 hearing, the Veteran's spouse reported that the Veteran has been experiencing stiffness in his neck ever since service.  Likewise, the Veteran reported that "his neck is swollen all the time and he uses ice packs daily to treat the condition."  However, neither the medical records nor the numerous VA examinations provided reflect complaints of swelling in the Veteran's neck.  The only mention of swelling was related to the Veteran's TMJ.  Considering the totality of the evidence, the Veteran's inconsistencies tend to undermine his credibility as an accurate historian.  

Next, the Board turns to the VA examinations of record.  Here, the April 2015 VA examiner opined that "the Veteran's current cervical spine [disability] and radiculopathy are not caused by or a result of his head injury sustained in service."  In doing so, the examiner noted the absence of medical evidence for decades after service.  Additionally, the October 2015 medical opinion noted that even with the lay statements of record, the clinical and radiographical findings were more consistent with a cervical spine disability due to the natural aging process.  In light of the Board's credibility determination, the examiners scarce discussion regarding the lay statements are inconsequential in this case.  

The Board has also considered the May 2016 private physician's statement, and finds that it has no probative value as it merely reflects what the Veteran "believes is the cause," rather than a competent medical opinion regarding causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on a review of all of the evidence of record, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability, to include DDD and DJD.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for residuals of a head injury, other than scar, headaches and temporomandibular joint disorder (TMJ), to include swelling of the right temple and right ear pain is denied.

Entitlement to service connection for cervical spine disability, to include degenerative disc disease and degenerative joint disease with radiculopathy in upper extremities is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


